******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 CONNECTICUT HOUSING FINANCE AUTHORITY
      v. HERBERT MUHAMMAD ET AL.
               (AC 34602)
                  Lavine, Bear and Keller, Js.*
        Argued January 14—officially released May 6, 2014

(Appeal from Superior Court, judicial district of Hart-
ford, Scholl, J. [summary judgment motion]; Robaina,
J. [foreclosure judgment]; Wahla, J. [approval of com-
               mittee sale, deed, report].)
  J. Hanson Guest, with whom, on the brief, was Megan
L. Piltz, for the appellant (named defendant).
  Kevin J. Burns, for the appellee (plaintiff).
                                  Opinion

   PER CURIAM. The defendant Herbert Muhammad1
appeals from the judgment of foreclosure by sale, ren-
dered by the trial court, in favor of the plaintiff, the
Connecticut Housing Finance Authority. Shortly after
this appeal was argued in the Appellate Court, the trial
court, on February 3, 2014, issued an order approving
the committee sale, deed and report. The defendant did
not appeal from that order, and the time has expired
for him to do so. On March 18, 2014, we issued an order,
sua sponte, requiring the parties to file simultaneous
supplemental briefs addressing the following question:
‘‘In light of the trial court’s February 3, 2014 order
approving the committee sale/deed/report, and no
appeal having been taken therefrom, why is the appeal
in AC 34602 not moot?’’ The plaintiff filed its brief
arguing that the appeal is moot because no relief could
be afforded to the defendant. The defendant has not
filed a supplemental brief or any other response to our
order. We conclude that the appeal is moot and, thus,
should be dismissed.
   The appeal is dismissed.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    The United States Secretary of Housing and Urban Development also is
a defendant in this case and appears in this appeal as an appellee. For
convenience, we refer only to Muhammad as the defendant.